Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/22/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. (The translation of the RU reference is illegible and has not been considered.  Please check settings on pdf writer and resubmit. Adobe sometimes makes the documents fuzzy when image to text is selected.  Examiner suggests printing before using OCR.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simoni (FR 347578 A) in view of Nye (US 7244155 B1).
Regarding Claim 1, Simoni discloses the cable (in combination with buoys and sinkers) wherein the unit weight, specific gravity, density or diameter of said cable is variable over the length of the cable, wherein said cable is used for propulsion and/or guidance of a cable-propelled marine vessel across a body of water between first and second terminal locations on opposing shores of said body of water, (Fig. 4) wherein said cable is configured to be fixed at either end thereof adjacent said first and second terminal locations and to pass through one or more pulleys, guides or drive wheels on said marine vessel (Fig. 1), whereby when so configured the unit weight, specific gravity, density or diameter of said cable is selected at a location along the length of the cable between said first and second terminal locations according to the desired buoyancy of said cable at said location.  Simoni teaches the weights and buoys allow the cable to maintain position relative to the surface.  Simoni does not explicitly disclose wherein the cable without the combination of weights and buoys is of variable weight, diameter, or 
	Nye discloses wherein lines with anchors and buoys (C1, L45) can be replaced with weighted, buoyant, or elastic sections of lines (C2 L10) that can more easily be used on a reel.  (C1, L61.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute at least some sections of weighted, buoyant, or elastic sections of cable for the buoyant and weighted sections of Simoni such that wherein the unit weight, specific gravity, density or diameter of said cable is variable over the length of the cable.  The motivation to modify Simoni is provide a line that can more easily be used on a reel.

Claim 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simoni (FR 347578 A) in view of Nye (US 7244155 B1).
Regarding Claim 2, Simoni in view of Nye discloses cable of claim I, but does not explicitly disclose wherein the unit weight, specific gravity, density or diameter of said cable is greater in sections of said cable closer to each said terminal location than in portions of said cable farther from each said terminal location.
	Legerwood discloses that weight and length of different sections is a result-effective variable for position and tension of the line.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to optimize the weight and position of different sections of the line such that wherein the unit weight, specific gravity, density or diameter of said cable is greater in sections of said cable closer to each said terminal location than in portions of said cable farther from each said terminal location. The motivation to modify Simoni in view of Ny is in order to minimize tension in the line while maintaining position.

Regarding Claim 3, Simoni in view of Nye and further in view of Legerwood discloses the cable of claim I wherein a combination of any one or more of the unit weight, specific gravity, density or diameter of said cable varies over the length of said cable. (See rejection of Claim 2 above.)

Regarding Claim 4, Simoni in view of Nye and further in view of Legerwood discloses cable of claim l, wherein the unit weight of said cable varies over the length of said cable. (This is recognized as a result effective variable.  See rejection of Claim 2 above.)

Regarding Claim 5, Simoni in view of Nye and further in view of Legerwood discloses cable of claim I wherein the specific gravity of said cable varies over the length of said cable. (Specific gravity/unit weight/density are different dimensional expression for the same property and are recognized as a result effective variable.  See rejection of Claim 2 above.)

Regarding Claim 6, Simoni in view of Nye and further in view of Legerwood discloses cable of claim I wherein the density of said cable variees over the length of said cable. (See rejection of Claim 2 above.)

Regarding Claim 7, Simoni in view of Nye and further in view of Legerwood discloses cable of claim I wherein the diameter of said cable varies over the length of said cable. (A person of ordinary skill in the art known diameter is directly proportional to weight and strength of a cable.  See rejection of Claim 2 above.)

Regarding Claim 8, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein said cable comprises sections of wire rope cable at either end and a central section of synthetic rope. (See rejection of Claim 2.  Nye C1, L39.  C3 L27)

Regarding Claim 9, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein said cable comprises a section of cable having negative buoyancy and a section of cable having positive buoyancy. (See rejection of Claim 2 above.)

Regarding Claim 10, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein sections of said cable having positive buoyancy are tethered to one or more anchors by flexible connectors. (Simoni paragraph 33.  All solids have a degree of elasticity/flexibility/stiffness, and Legerwood’s equations suggest it is all important to determine mooring characteristics.)

Regarding Claim 11, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein sections of said cable having negative buoyancy are tethered to one or more floats.  (See Simoni Fig. 4.)

Regarding Claim 12, Simoni in view of Nye and further in view of Legerwood discloses the cable of claim 10 wherein said flexible connectors are elastic. (All solids have a degree of elasticity/flexibility/stiffness, and Legerwood’s equations suggest it is all important to determine mooring characteristics.)

Regarding Claim 13, Simoni in view of Nye and further in view of Legerwood discloses a cable system for propulsion and/or guidance of a cable-propelled marine vessel between terminals, 

Regarding Claim 14, Simoni in view of Nye and further in view of Legerwood discloses cable system of claim 13 wherein said flexible connectors are elastic. (See rejection of Clami 12)

Regarding Claim 15, Simoni in view of Nye and further in view of Legerwood discloses a cable system for propulsion and/or guidance of a cable-propelled marine vessel between terminals, comprising: i) a cable according to claim I which comprises a cable section with negative buoyancy; and ii) one or more flotation devices connected to said cable at spaced locations by flexible connectors. (See Simoni Fig 4.  See rejection of Claim 12.)

Regarding Claim 16, Simoni in view of Nye and further in view of Legerwood discloses a cable system of claim 15 wherein said flexible connectors arc elastic. (Flexible connectors are defined as elastic.)

Regarding Claim 17, Simoni in view of Nye and further in view of Legerwood discloses cable system for propulsion and/or guidance of a cable-propelled marine vessel between terminals, comprising: i) a cable according to claim I which comprises a section having positive buoyancy and a section having negative buoyancy; and ii) one or more anchors or flotation devices connected to said cable at spaced locations by flexible connectors. (See Simoni Fig 4.  See rejection of Claim 2.)

Regarding Claim 18, Simoni in view of Nye and further in view of Legerwood discloses the cable system  of claim 17 wherein said flexible connectors are elastic. (Flexible connectors are defined as elastic.)

Regarding Claim 19, Simoni in view of Nye and further in view of Legerwood discloses the method of controlling the position or dynamics of a cable used for propelling or guiding a cable propelled or guided marine vessel over the path of said vessel on a maritime crossing of a body of water between two points on said path comprising the steps of: i) determining a selected path over said maritime crossing between said two points; ii) selecting a cable according to claim l claims I to 12 for said propulsion and/or guidance to meet the characteristics of said crossing. (Simoni paragraph 23)

Regarding Claim 20, Simoni in view of Nye and further in view of Legerwood discloses a method of controlling the position or dynamics of a cable used for propelling or guiding a cable propelled or guided marine vessel over the path of said vessel on a maritime crossing of a body of water between two points on said path comprising the steps of: i) determining a selected path over said maritime crossing between said two points; ii) selecting a cable according to claim 1 claims I to 12 for said propulsion and/or guidance to meet the characteristics of said crossing; iii) selecting a combination and location of force-imposing elements for connection to said cable at spaced locations along the length of said cable to meet the desired characteristics of said crossing. (Simoni paragraph 23 and combination in rejection of Claim 2 above.)

Regarding Claim 21, Simoni in view of Nye and further in view of Legerwood discloses the method of claim 20 wherein said force-imposing elements are selected from the group consisting of: i) flotation devices connected. to said cable at spaced locations by elastic connectng elements; ii) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teter (US 20120006246 A1) discloses variable buoyancy cables with catenaries used for towing vessels. Johnson (US 20130064605 A1) and Miller (US 20130269583 A1) disclose a buoy being used to support a catenary. Lang (US 20160347419 A1) discloses use of the catenary equation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        29 September 2021